J-A03028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DENNIS BEST, GREGORY S. MILLER,        :   IN THE SUPERIOR COURT OF
 JOSEPH BRUNO, ROBERT LANSHCAK,         :        PENNSYLVANIA
 ERIC A. GARRETT, RICHARD               :
 SCHENKER, ROBERT M. YEAGER,            :
 BRUCE ROSA, ANTHONY TEDESCO,           :
 RENEE MILLER, HEIDI A. KIZAK,          :
 MARY LOU WILSON, PATRICIA              :
 NAPOLITAN, CORY BECK, RICHARD          :
 ARTHUR, RYAN LECHNER, DAVID J.         :   No. 1111 WDA 2018
 DEVENNEY, CHAD ROWE, BENJAMIN          :
 SHARPER, LUANN IACINO, AND             :
 ANTHONY VENDILLI                       :
                                        :
                   Appellants           :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 UNITED STEEL, PAPER AND                :
 FORESTRY, RUBBER,                      :
 MANUFACTURING, ENERGY, ALLIED          :
 INDUSTRIAL AND SERVICE                 :
 WORKERS INTERNATIONAL UNION            :
 A/K/A UNITED STEEL WORKERS OF          :
 AMERICA AND THE COUNTY OF              :
 MERCER

                Appeal from the Order Entered July 9, 2018
  In the Court of Common Pleas of Mercer County Civil Division at No(s):
                                2017-1411


BEFORE:   BOWES, J., SHOGAN, J., and STRASSBURGER*, J.

MEMORANDUM BY SHOGAN, J.:                        FILED AUGUST 23, 2019

     Appellants, Dennis Best, et al., appeal from the order sustaining the

preliminary objections filed by Appellees, United Steel, Paper and Forestry,

Rubber, Manufacturing, Energy, Allied Industrial and Service Workers


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03028-19


International Union a/k/a United Steel Workers of America (“USW”) and the

County of Mercer (“Mercer County”).        Because the appeal is within the

jurisdiction of our sister appellate court, we order that the appeal be

transferred to the Commonwealth Court.

     The trial court set forth the history of this case as follows:

           [Appellants] are all present and past employees of the
     Mercer County Sheriff’s Department. In 1996, the employees of
     the Mercer County Sheriff’s Department sought to form a public
     employee union which was to be represented by USW, having the
     name of USW Local Union No. 1355. While employed by the
     Mercer County Sheriff’s Department, each of the [Appellants]
     executed a USW Check-Off Authorization which authorized Mercer
     County to deduct union dues from their pay each month while
     each [Appellant] was “in employment with the collective
     bargaining unit in the employer.”      The individual check-off
     authorizations were executed by each [Appellant] at the time of
     their initial employment with the Mercer County Sheriff’s
     Department, were identical in their form, and authorized Mercer
     County to remit the deducted dues to the USW.

            This labor union was never certified by the Pennsylvania
     Labor Relations Board (‘‘PLRB”), however, as a collective
     bargaining unit. The Pennsylvania Public Employee Relations Act1
     [(“PERA”)] requires certification of any collective bargaining unit
     by the PLRB before it becomes official. Both [Appellees] were
     informed by the PLRB that their attempt to certify the employees
     of the Mercer County Sheriff’s Department as a collective
     bargaining unit had been denied. However, even with that
     knowledge, [Appellees] negotiated and entered into numerous
     collective bargaining agreements between 1996 and 2016. Also
     during that time, [Appellee] Mercer County deducted union dues
     from the pay of [Appellants], and remitted the dues to [Appellee]
     USW.

           1Act of July 23, 1970, P.L. 563, No. 195, art. I, § 101
           et seq; 43 P.S. 1101.101 et seq. (Supp. 1974-75)



                                     -2-
J-A03028-19


Trial Court Opinion, 7/9/18, at unnumbered 2–3.
        Appellants initiated this matter with the filing of a praecipe for writ of

summons on May 9, 2017. Appellants filed their complaint on February 23,

2018. On March 15, 2018, both Appellees filed preliminary objections, which

alleged that the trial court lacked subject matter jurisdiction to hear the case,

because the matter should have been before the PLRB pursuant to the PERA.

USW’s Brief in Support of Preliminary Objections to Plaintiffs’ Complaint, at 3;

Mercer County’s Preliminary Objections to Plaintiffs’ Complaint and Brief, at

13. Appellants filed a brief in opposition to the preliminary objections on May

1, 2018.      On July 9, 2018, the trial court sustained Appellees’ preliminary

objections. Appellants filed a timely notice of appeal on August 7, 2018. The

trial court did not order Appellants to file a statement pursuant to Pa.R.A.P.

1925.

        Appellants present the following questions for our review:

        I.     Whether the trial court erred in holding that it lacked subject
               matter jurisdiction to entertain the individual breach of
               contract claims asserted by the appellants against the
               county in light of the facts and holding in the case of
               Hollinger v. Dept. of Public Welfare, 365 A.2d 1245 (Pa.
               1976)?

        II.    Whether the trial court erred in holding that it lacked subject
               matter jurisdiction to entertain the individual breach of duty
               of fair representation claims asserted by appellants against
               the USW in light of the facts and holding in the case of Case
               v. Hazleton Area Educational Personnel Ass’n, 928 A.2d
               1154 (Pa. Cmnwlth. Ct. 2007)?

Appellants’ Brief at 3.



                                        -3-
J-A03028-19


       Before we consider the issues raised by Appellants in their brief, we

must determine whether we have jurisdiction over this matter or whether to

transfer the case to Commonwealth Court.1            Specifically, it appears that

jurisdiction lies with the Commonwealth Court pursuant to 42 Pa.C.S. § 762.

That statute provides, in pertinent part, as follows:

       § 762. Appeals from courts of common pleas

       (a) General rule.--Except as provided in subsection (b), the
       Commonwealth Court shall have exclusive jurisdiction of appeals
       from final orders of the courts of common pleas in the following
       cases:

                                          ***

              4) Local government civil and criminal matters.

                     (i) All actions or proceedings arising
                     under     any     municipality,  institution
                     district, public school, planning or zoning
                     code or under which a municipality or
                     other political subdivision or municipality
                     authority may be formed or incorporated
                     or where is drawn in question the
____________________________________________


1 Pennsylvania Rule of Appellate Procedure 751 addresses the transfer of
erroneously filed cases and states as follows:

          (a) General rule. If an appeal or other matter is taken to
       or brought in a court or magisterial district which does not
       have jurisdiction of the appeal or other matter, the court or
       magisterial district judge shall not quash such appeal or
       dismiss the matter, but shall transfer the record thereof to
       the proper court of this Commonwealth, where the appeal or
       other matter shall be treated as if originally filed in transferee
       court on the date first filed in a court or magisterial district.

Pa.R.A.P. 751(a) (emphases added).


                                           -4-
J-A03028-19


                     application,    interpretation          or
                     enforcement of any:

                            (A) statute regulating the
                            affairs       of    political
                            subdivisions, municipality
                            and other local authorities
                            or        other        public
                            corporations or of the
                            officers,    employees     or
                            agents thereof, acting in
                            their official capacity[.]

42 Pa.C.S. § 762(a)(4)(i)(A) (emphases added).

        We are mindful this Court has explained that where neither party has

objected to our jurisdiction of an appeal, we may exercise jurisdiction pursuant

to 42 Pa.C.S. § 704(a)2 and Pa.R.A.P. 741(a).3 However, we also “retain the


____________________________________________


2   Section 704 of the Judicial Code provides, in relevant part, as follows:

        § 704. Waiver of objections to jurisdiction.

        (a) General rule. — The failure of an appellee to file an objection
        to the jurisdiction of an appellate court within such time as may
        be specified by general rule, shall, unless the appellate court
        otherwise orders, operate to perfect the appellate jurisdiction of
        such appellate court, notwithstanding any provision of this title,
        or of any general rule adopted pursuant to section 503 (relating
        to reassignment of matters), vesting jurisdiction of such appeal in
        another appellate court.

42 Pa.C.S. § 704(a).

3   Rule 741 is based on 42 Pa.C.S. § 704, and states, in part, as follows:

        Rule 741. Waiver of Objections to Jurisdiction.




                                           -5-
J-A03028-19


power and, indeed, the responsibility to determine whether retention of

jurisdiction in this case is appropriate or, alternatively, whether the matter

should be transferred to the Commonwealth Court.”            Wilson v. School

District of Philadelphia, 600 A.2d 210, 211 (Pa. Super. 1991) (citations

omitted). Furthermore, once we have:

       concluded that this matter is within the Commonwealth Court’s
       jurisdiction, it is within our discretion to determine whether
       transfer to that court is appropriate.          In making this
       determination, we conduct a case-by-case analysis. We may
       retain jurisdiction if such action would serve the interests of
       judicial economy, but should transfer the matter if to do so would
       serve other interests, such as avoiding the establishment of
       possibly conflicting lines of authority.

Id. at 213 (citations omitted). As we have long stated, “we should be most

cautious in assuming jurisdiction over matters that properly belong before the

Commonwealth Court.” Lara, Inc., v. Dorney Park Coaster Co., Inc., 534

A.2d 1062, 1066 (Pa. Super. 1987).

       It is undisputed that the instant case is a civil matter that involves a

political subdivision, i.e. Mercer County, and encompasses a dispute with

employees of the Mercer County Sheriff’s Department.              Moreover, the


____________________________________________


       (a) General rule. The failure of an appellee to file an objection
       to the jurisdiction of an appellate court on or prior to the last day
       under these rules for the filing of the record shall, unless the
       appellate court shall otherwise order, operate to perfect the
       appellate jurisdiction of such appellate court, notwithstanding any
       provision of law vesting jurisdiction of such appeal in another
       appellate court.

Pa.R.A.P. 741(a).

                                           -6-
J-A03028-19


overarching issue presented in Appellants’ complaint involves an alleged

violation of the PERA relative to the withholding of union dues from Appellants’

monthly pay. The PERA’s public policy declaration states that the purpose of

the act is to promote orderly and constructive relationships between all public

employers and their employees. 43 P.S. § 1101.101. Consequently, the PERA

governs the collective bargaining process between all public employers and

public employees.    Indeed, the PERA, passed in 1970, gave rank-and-file

public employees the right to be represented by unions, to negotiate

contracts, and to strike in the event of an impasse.      Curley v. Board of

School Directors, 641 A.2d 719, 724-725 (Pa. Cmwlth. 1994).

      Here, our review reflects that jurisdiction is properly vested in the

Commonwealth Court pursuant to 42 Pa.C.S. § 762(a)(2)(ii) because the

matter draws into question the applicability, interpretation, or enforcement of

the PERA. Our further analysis indicates the preferable course in this matter

is to transfer the appeal to the Commonwealth Court.               Indeed, the

Commonwealth Court’s expertise in this area is apparent because the relevant

case law cited by Appellants reveals the Commonwealth Court has historically

entertained appeals in similar matters. Accordingly, we transfer this appeal.

      Appeal transferred to Commonwealth Court.




                                     -7-
J-A03028-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2019




                          -8-